                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

IN RE:                                          '
                                                '                   CASE NO. 18-60517-RBK
Seon and Chrisdee Jerome                        '
                                                '                   CHAPTER 13
               DEBTORs.                         '

                UNITED STATES OF AMERICA=S (AAFES)
  RESPONSE TO DEBTOR’S OBJECTION TO CLAIM NO. 13 OF THE ARMY AIR
                    FORCE EXCHANGE SERVICE

       Comes now the United States of America, on behalf of the Army Air Force Exchange

Service , by and through the United States Attorney for the Western District of Texas, and hereby

files this response to Debtor’s objection to the claim filed by the Army Air Force Exchange

and asserts the following:

   1. Admit.

   2. Admit.

   3. Admit the first sentence, regarding the second sentence, if the debtors are alleging that the

       debt on the proof of claim was discharged in the prior bankruptcy, the United States Denies.

       The United States asserts that the debt on the proof of claim was incurred after the prior

       case and therefore was not discharged. Therefore, the debtors’ objection should be denied.



                                                     Respectfully submitted,

                                                     JOHN F BASH
                                                     UNITED STATES ATTORNEY
                                               By:
                                                      /s/ Steven B. Bass
                                                     STEVEN B. BASS
                                                     Assistant United States Attorney
                                                     816 Congress Avenue, Suite 1000
                                                     Austin, Texas 78701
                                                     (512) 916-5858/Fax (512) 916-5854
                                                Florida State Bar No. 767300
                                                Steven.Bass@usdoj.gov
                                                Counsel for United States of America, IRS




                                CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing “UNITED STATES OF AMERICA=S (AAFES)
     RESPONSE TO DEBTOR’S OBJECTION TO CLAIM NO. 13 OF THE ARMY AIR
       FORCE EXCHANGE SERVICE has been served by either CM/ECF electronic mail
                   noticing or First Class Mail, on October 2, 2018, to the following:
Seon John Anthony Jerome   
Chrisdee Nicole Jerome 
3807 Kevin Shaw Dr   
Killeen, TX 76549 

Erin B. Shank, P.C.   
1902 Austin Avenue   
Waco, TX 76701   
 shankcourtnoticesonly@gmail.com

Ray Hendren
3410 Far West Blvd., Ste. 200
Austin, TX 78731
Via Court’s electronic mail notification
courtmail@rayhendren13.com
courtmailbackup@rayhendren13.com

                                                 /s/ Steven B. Bass
                                                STEVEN B. BASS
                                                Assistant United States Attorney




 
                                            2
 
